Ikgersoll, Y. C.
The complainants and defendants entered into an agreement wherein each agreed to assume the payment of one-fourth of the amount necessary to comply with the conditions of a certain agreement executed by Ewing, to purchase a tract of land in Atlantic City. Each advanced the sum of $500 to provide the amount necessary to make the first payment called for in said agreement. The complainants failed and refused to make the further payments necessary to complete the remaining payments as set forth in the agreement.
Ewing, after securing an extension of time, completed the purchase—the defendant Keener furnishing the necessary funds. The complainants deny they had knowledge of this extension of time or completion of the contract, and insist that there refusal to furnish the additional funds was based upon the supposed inability to obtain the extension of time.
The bill prayed for—1. An accounting of the profits, or for a decree for the return of the deposits made by them. At the close of the hearing the prayer for an accounting was specifically waived. The only question is, Are they entitled to a return of the money paid by them?
*616The testimony is, that the amount paid by them was credited to Ewing and by him used in making up the total of the consideration.
The reasoning of Vice-Chancellor Buchanan in Turtur v. Isserman, 2 N. J. Mis. R. 1084.
A decree in favor of complainants for the return of the money advanced by them wall be advised.